IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00064-CV

JUSTIN STUFFELBEAM AND BRYANNE STUFFELBEAM,
                                   Appellants
 v.

H. BOND CONSTRUCTION, INC.,
                                                         Appellee


                         From the 361st District Court
                             Brazos County, Texas
                      Trial Court No. 07-00546-CV-361-A


                                     ORDER


      This appeal was referred to mediation on April 4, 2013. Because the parties

could not agree upon a mediator, we assigned the Honorable Wanda Fowler as the

mediator for this proceeding. The Order referring the appeal to mediation, dated April

4, 2013, required mediation to occur within 30 days from our assignment of a mediator.

The mediator has requested an extension of time to August 15, 2013 to complete the

mediation citing several extenuating circumstances.
          The mediator’s request is granted. The Order referring the appeal to mediation,

dated April 4, 2013, is amended to require mediation by August 21, 2013. All other

provisions of the Order referring the appeal to mediation, dated April 4, 2013, remain in

effect.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Time to mediate extended
Order issued and filed June 27, 2013




Stuffelbeam v. H. Bond Construction, Inc.                                          Page 2